[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISIONRE MOTION TO DISMISS AND OBJECTION THERETO
The petitioner brings the petition for a writ of habeas corpus alleging that his criminal trial attorney, Wayne Saddick, was ineffective in that 1. he failed to suppress certain evidence; 2. he failed to inform the petitioner that he was suffering a terminal illness; and 3. the petitioner was denied his right to poll the jury.
The respondent has moved to dismiss the petition in that two previous petitions and a petition for a new trial has been brought on this same subject matter. CT Page 3731
The petitioner's arrest and conviction for Robbery in the First Degree and Larceny in the Third Degree arise from a robbery of the Kimberly Avenue branch of the Bank of New Haven on August 3, 1990. The trial court's judgement was affirmed in State v.Harris, 32 Conn. App. 476.
In Lawrence Harris v. Warden, No. CV 92 0338313, Judge Hodgson denied the petition for a writ of habeas corpus on claims of this same petitioner based on ineffective assistance of counsel as to Attorney Wayne Saddick in his representation of the petitioner in the very same underlying criminal trial, State v.Lawrence Harris, CR 6-331675. The principles of res judicata preclude a party from bringing claims again which have been decided in a previous proceeding which were actually made or might have been made. Duhaime v. American Reserve Life Ins. Co.,200 Conn. 360. 365.
For the above reasons the petition is dismissed.
Corrigan. JTR